Title: From Thomas Jefferson to Marbois, 24 March 1782
From: Jefferson, Thomas
To: Barbé-Marbois (Barbé de Marbois), François


        
          Sir
          Monticello Mar. 24. 1782.
        
        I am very sorry that the papers I had taken the liberty to trouble you with have been so unfortunately delayed. I retired from office in the month of June last, and was obliged by the movements of the enemy to retire from my house at the same time, to which I did not return till the month of Aug. I immediately engaged in the work of digesting the materials I had collected in answer to your quries, and supplying their defects. This I completed in a short  time except as to some few articles which requiring information from very distant parts of the country, I referred forwarding the whole to you till our assembly should meet in October when I hoped to get the information I wanted. That meeting was unexpectedly protracted so that I did not go to Richmond till December. On leaving that place without having had a good opportunity of sending my letter to you, I put that and some others into the hands of the honbl. Mr. Ambler a member of the council desiring he would forward them by some of those safe conveyances which I supposed government would have. On receipt of your favor of January—[29] I became uneasy lest they should have miscarried, and wrote to Mr. Ambler to be informed of the channel of conveyance. I take the liberty of subjoining his answer as it will explain to you the cause of the one letter being delayed while it’s companion went on safely. The trifle which has exposed you to this detail was not worth a thought on your part and I trouble you with it merely to satisfy you of the attention I payd to your wishes. I hope before this you will have received it safely and that it will have effected the sole purpose I could expect which was that of shewing you with how much respect I have the honour of considering whatever comes from you and of the very profound regard with which I am Sir Your mo. ob. & mo hble servt.
      